PER CURIAM.
We deny the petition for writ of certiora-ri and find no deviation from the essential requirements of law by the circuit court sitting in its appellate capacity. Contrary to the state’s contention, we find no indication that the trial court’s judgment of reversal was predicated on the testimony received in the county court trial that the respondent-defendant stated upon being ar*860rested that he had fifty dollars. To the contrary, the court’s ruling was addressed to the evidence received of respondent’s alleged prior arrests.
ANSTEAD, GLICKSTEIN and WALDEN, JJ., concur.